JAMES R. ERICKSON, District Attorney, Polk County
You advise that the Polk County Board of Supervisors has designated three of the seven weekly newspapers located in Polk County, Wisconsin, as official newspapers for the publication of legal notices of the county. Consequently, such notices are published in all three newspapers when a notice is required by law. You, therefore, request my opinion on the following question:
"May a County Board designate more than one newspaper having a general circulation in the county as its official newspaper?"
Chapter 985, Stats., which relates to the publication of legal notices, does not appear to authorize a county board to designate more than one newspaper having general circulation in the county as its official newspaper. *Page 96 
It should first be pointed out that ch. 985, Stats., does not require that your county designate any newspaper as its official newspaper. Section 985.05, Stats., however, does authorize the governing body of a county to designate a newspaper published or having general circulation in the county (and otherwise eligible under sec. 985.03, Stats., as "its official newspaper." As far as can be ascertained from the language used in this section, as well as the other sections in ch. 985, it does not appear that the statutes contemplate the designation of more than one official municipal newspaper. Even the State of Wisconsin, for instance, designates only one official State newspaper for the publication of laws. In addition, assuming, as your question does, that all three newspapers designated as official newspapers of your county have a general circulation in the county, there is at least a suggestion of unnecessary duplication and expenditure of tax monies.
The foregoing notwithstanding, it will be noted that sec. 985.02 (1), Stats., does provide in part that, "Except as otherwise provided by law, a legal notice shall be published in a newspaper likely to give notice in the area or to the person affected. * * *" It is possible that the county board at some time in the past has determined that no one weekly newspaper published in the county would provide adequate notice to persons throughout the county. Under such circumstances, it would normally be permissible to publish a legal notice in those papers determined to most likely "give notice in the area or to the person affected." Such publication could be directed by the county board even though the county had not designated an official newspaper. If an official newspaper had been designated, however, the legal notice would be required to appear at least in that newspaper.
In conclusion, then, nothing in ch. 985, Stats., would prevent your county board from designating a newspaper or combination of newspapers in which a legal notice or certain legal notices should be published, so as to insure that persons throughout the county receive proper notice. If, on the other hand, the county desires to designate an official newspaper for the publication of its notices, it would designate only one newspaper as such, even though it might consider *Page 97 
it necessary to publish a particular legal notice in other qualified county newspapers as well.
RWW:JCM